Exhibit 10.2

 

 

 

 

 

 

 

 

 

Date: 14 December 2019

 

ECOIN GLOBAL LIMITED

(as Seller)

 

and

 

EC POWER (GLOBAL) TECHNOLOGY LIMITED

(as Buyer)

 



 

 

TRANSFER AGREEMENT

relating to

a Transfer of Redemption Codes

 



 

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 

    PAGE 1. DEFINITIONS AND INTERPRETATION 1 2. SALE AND PURCHASE OF REDEMPTION
CODES 3 3. TRANSFER CONSIDERATION OF THE REDEMPTION CODES 3 4. PAYMENT OF
TRANSFER CONSIDERATION 3 5. REPRESENTATIONS AND WARRANTIES 3 6. FEES 5 7. NOTICE
AND OTHER COMMUNICATIONS 5 8. MISCELLANEOUS 6 9. GOVERNING LAW AND JURISDICTION
7

 



 

 

 

THIS AGREEMENT is entered into on 14 December 2019 between:

 

1.ECoin Global Limited, a company incorporated in Hong Kong, with its registered
address at Cornwall Centre, No 85 Castle Peak Road, Coffee Bay, Tuen Mun, N.T.,
Hong Kong (hereinafter, the “Seller”); and

 

2.EC Power (Global) Technology Limited, a company incorporated in the British
Virgin Islands, with its registered address at Corporate Registrations Limited,
Sea Meadow House, Blackburne Highway, P.O. Box 116, Road Town, Tortola, British
Virgin Islands (hereinafter, “Buyer”).

 

Recitals:

 

(A)The Seller produces and markets Ecoin Redemption Codes (“Codes”), which can
be produced and marketed by Buyer in Buyer’s name, both online and offline.

 

(B)Each Code contains a value which enables subscribers to upload certain number
of items onto the Buyer’s website, www.ecrent.com for rental.

 

(C)The Seller agrees to sell, and the Buyer agrees to buy, the Codes in
accordance with the terms and conditions set forth in this Agreement.

 

Therefore, the parties hereto have entered into the agreement as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Unless otherwise specified herein, the following words and terms shall have
the following meaning when used in this Agreement, the Recitals and the Schedule
hereto:

 



  “affiliates” has the meaning ascribed to it in the Company Law;        
“Agreement” is a reference to this Agreement and any amendments or supplements
hereto (if applicable);         “Business Day” means a day (other than a
Saturday or Sunday) on which banks in Hong Kong are open for ordinary banking
business;         “China” the People’ s Republic of China, excluding, for the
purpose of this Agreement, Hong Kong, Macau Special Administration Region and
Taiwan;         “Closing” the completion of the sale and purchase of the
Redemption;         “Closing Date” the date of this Agreement or any other date
agreed to in writing between Buyer and Seller;



1

 

 

  “Company”

Sharing Economy International, Inc., a Nevada corporation, (OTC : SEII), No.9
Yanyu Middle Road, Qianzhou Town, Huishan District, Wuxi City, Jiangsu Province,
China;

        “Company Law”

the Companies Ordinance (Cap 622) of Hong Kong;

       

“Encumbrances”

asset transfer, claim, third party rights or interest under any mortgage,
pledge, liability, lien, guarantee or other encumbrances, guarantee interest or
other guarantee agreement, arrangement or any other form of rights or interest,
regardless whether or not relating to current or future assets, liabilities of
any individual or entity under such guarantee;

        “Hong Kong”

the Hong Kong Special Administration Region of the People’s Republic of China;

       

“Redemption Codes”

and “Codes”

EC Coin’s Redemption Codes, with aggregate value of US$ l ,500,000;

        “Transfer Consideration”

a total consideration of US$750,000 payable for the purchase of Redemption Codes
and all associated rights and interests in accordance with Clause 3.1;

        “US Dollar” and “US$”

the lawful currency of the United States of America; and

        “Working Hours”

means 9:30 a.m. to 5:30 p.m. on a Business Day.

  

1.2The provisions of law referenced herein shall be interpreted as such as
amended, re-formulated from time to time or as such the applicability of which
has been modified by other provisions of law, including re-formulated provisions
(regardless of any modification).

 

1.3The clauses and schedule referenced herein shall mean the clauses and
schedule of this Agreement; the sub-clauses referenced herein shall mean such
under the relevant clauses when referenced (unless otherwise specified in
context). The schedule hereto shall be considered to be the component part of
this Agreement.

 

1.4Headings are provided for reference only and shall in no way affect the
interpretation of this Agreement.

 

1.5In this Agreement, all the names and terms used in the singular case include
the plural and vice versa; all the names and terms with gender reference include
all genders, and all persons referenced include incorporated persons and
non-incorporated persons.

 



2

 

 

2.SALE AND PURCHASE OF REDEMPTION CODES

 

2.1Subject to the terms and conditions herein, on the Closing Date, the Seller
shall sell and transfer to the Buyer, and the Buyer, in reliance on the
representations and warranties made and provided by the Seller herein, agrees to
buy and accept, the Codes.

 

2.2The Seller warrants that, at the time of transferring the Codes, no
Encumbrances nor any current rights as of the date of execution of this
Agreement or any subordinate or incidental rights thereafter exist on or in
relation to the Codes.

 

2.3The Buyer may, at the time of transferring the Codes, designate its
subsidiary or affiliate to receive the Codes and pay the Transfer Consideration.

 

2.4The portion of revenue sharing permitted by the Buyer to marketing channel
partners shall not exceed 40% of the face value of the Codes, with a minimum of
60% of sales income to accrue to Buyer.

 

3.TRANSFER CONSIDERATION OF THE REDEMPTION CODES

 

3.1The parties hereto acknowledge and agree that the Codes to be transferred
have a value of US$1,500,000 and Seller has agreed to transfer the same at a
discounted price to Buyer at 50% of the face value of the Codes, namely, for a
total consideration of US$750,000 (the “Transfer Consideration”). The Transfer
Consideration shall be paid by the Buyer as provided in Clause 4 below.

 

3.2The Seller warrants that the Codes have a validity period of five (5) years,
and will not expire until 31 December 2024 (the “Expiry Date”).

 

3.3The Seller undertakes to deliver the Codes not later than three (3) business
day following notice from the Buyer requesting delivery.

 

4.PAYMENT OF TRANSFER CONSIDERATION

 





4.1The Transfer Consideration shall be paid by the Buyer to the Seller in common
shares of the Company within 5 working days of contract signed, which is
US$0.272 per share.



 

4.2The number of Shares to be issued to Seller is 2,757,353.



 

4.3For the purposes of this Clause 4:

 



4.3.1“Shares” means ordinary shares of par value US$0.001 each of the Company as
at the Expiry Date or shares of any class or classes resulting from any
subdivision, consolidation or re-classification of those shares, which as
between themselves have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation or dissolution
of the Company.

 

4.3.2“Trading Day” generally means a day during which (i) trading in the
Company’s common stock generally occurs on the principal U.S. national or
regional securities exchange or market on which the Company’s common stock is
listed or admitted for trading and (ii) there is no market disruption event.

 

4.4If for any reason the Buyer is unable to procure the issue or delivery of
Shares as expressly provided for under this Clause 4, the Buyer shall promptly
notify the Seller and instead pay the Relevant Balance to the Seller in clear
funds in accordance with Clause 4.3.



 

5.REPRESENTATIONS AND WARRANTIES

 

5.1The Buyer hereby unconditionally and irrevocably represents and warrants to
the Seller that:

 

5.1.1the Buyer’s execution of this Agreement and its exercise and performance of
its rights and obligations hereunder in accordance with the provisions herein
will not violate:

 



3

 

 

(i)any law or statues to which it must adhere; or

 

(ii)any instrument or organization charter or documents on which its
incorporation was based or which regulate its business or affairs; or

 

(iii)any document or agreement to which the Buyer is a party or any agreement by
which the Buyer or its assets are bound;

 

5.1.2the Buyer is a legal and existing limited liability company incorporated in
accordance with the law of the place of its registration and has the full
capacity and authority to execute this Agreement, and to exercise its right and
to perform its obligations in accordance with this Agreement; this Agreement
constitutes a valid document binding to, and enforceable against, Buyer; and

 

5.1.3the Buyer’s execution of this Agreement, and performance and completion of
the transaction contemplated herein does not require consent or approval from
any person.

 

5.2The Seller hereby unconditionally and irrevocably represents and warrants to
the Buyer that:

 

5.2.1its representations and warranties made herein shall remain true, accurate
and complete from the date of this Agreement to the Closing Date;

 

5.2.2the Seller’s execution of this Agreement and its exercise and performance
of its rights and obligations hereunder in accordance with the provisions herein
will not violate:

 

(i)any law or statues to which it must adhere; or

 

(ii)any instrument or organization charter or documents on which its
incorporation was based or which regulate its business or affairs; or

 

(iii)any document or agreement to which Buyer is a party or any agreement to
which Buyer or its assets are bound;



 

5.2.3the Seller is a legal and existing limited liability company incorporated
in accordance with the law of the place of its registration and has the full
capacity and authority to execute this Agreement, and to exercise its right and
to perform its obligations in accordance with this Agreement; this Agreement
constitutes a valid document binding to, and enforceable against, Seller; and

 

5.2.4the Seller’s execution of this Agreement, and performance and completion of
the transaction contemplated herein does not require consent or approval from
any person.

 



4

 

 

5.3The Seller unconditionally and irrevocably represents and warrants to Buyer,
as of the date of this Agreement until the Closing Date, as follows:

 

5.3.1the Seller legally owns all the Codes;

 

5.3.2the Codes have no Encumbrances attached and can be used immediately;

 

5.3.3the value stored in the Codes is US$1,500,000;

 

5.3.4in the event of the occurrence of any circumstances brought to the Seller’s
attention that will cause the representations and warranties made by the Seller
herein to be untrue, Seller will immediately notify Buyer;

 

5.3.5the Seller is in compliance with all applicable laws and regulations in all
material respects and to the best of its knowledge and belief, there is no
failure to comply which would materially impair its ability to sell the Codes
for the purposes for which they are intended for use on the Buyer’s site and to
perform its obligations under this Agreement; and

 

5.3.6the intellectual property owned or licensed by the Seller comprises all of
the intellectual property required in order for the Seller to carry on its
business as it is now being conducted, and in the sale to and use of the Codes
by the Buyer as contemplated by this Agreement will not infringe any
intellectual property rights of any third party.

 

6.FEES

 

The parties hereto shall each be responsible for their own legal fees and other
expenses, charges and payments in connection with negotiation, formulation and
completion of this Agreement.

 

7.NOTICE AND OTHER COMMUNICATIONS

 

7.1Any notice or other communication given under this Agreement or in connection
with the matters contemplated herein shall, except where otherwise specifically
provided, be in writing in the English language, addressed as provided in Clause
7.2 and served:

 

(a)by leaving it at the relevant address in which case it shall be deemed to
have been given upon delivery to that address;

 

(b)if within Hong Kong, by first class pre-paid post, in which case it shall be
deemed to have been given two Business Days after the date of posting;

 

(c)if from or to any place outside Hong Kong, by air courier, in which case it
shall be deemed to have been given two Business Days after its delivery to a
representative of the courier;

 

(d)if from or to any place outside Hong Kong, by pre-paid airmail, in which case
it shall be deemed to have been given five Business Days after the date of
posting; or

 

 

(e)by e-mail, in which case it shall be deemed to have been given when
despatched subject to confirmation of delivery by a delivery receipt,

 

provided that in the case of sub-clause (e) above any notice despatched outside
Working Hours shall be deemed given at the start of the next period of Working
Hours.

 



5

 

 

7.2Notices under this Agreement shall be sent for the attention of the person
and to the address or e-mail address, subject to Clause 7.3, as set out below:

 



  To Seller:           Address: Cornwall Centre, No 85 Castle Peak Road, Coffee
Bay, Tuen Mun, N.T., Hong Kong   Email: sales@ecoin-global.com   Recipient:
Board of Directors         To Buyer:           Address: 604, 6th Floor, Tesbury
Centre, 28 Queen’s Road East, Hong Kong   Email:
ecpower@cleantechsolutionsinternational.com   Recipient: Board of Directors



 

7.3Any party to this Agreement may notify the other party of any change to its
address or other details specified in Clause 7.2 provided that such notification
shall only be effective on the date specified in such notice or five Business
Days after the notice is given, whichever is later.

 

8.MISCELLANEOUS

 

8.1Further assurance: The parties hereto agree to take such further action or
matter (or cause to have such action taken) and to execute and deliver such
further document (or cause to have such document executed and delivered) if
required by any law or due to any need or in order to perform this Agreement
and/or complete the transaction contemplated herein reasonably and
satisfactorily.

 

8.2Complete Agreement: This Agreement (together with any document described
herein or any document specified herein for execution) constitutes the complete
agreement between the parties hereto regarding the transaction contemplated
herein and supersedes all prior understanding between the parties hereto
regarding the transaction. The parties hereto agree:



 

8.2.1execution of this Agreement by either party is not based on any
representation, warranty or assurance made by the other party other than those
made herein;

 

8.2.2except in cases of violation of any representation or warranty set forth
herein, neither party may raise any claim or seek any damages based on any
misleading representation (whether due to negligence or otherwise) by the other
party, regardless whether such representation is made prior to or after the
execution of this Agreement; provided that this provision does not absolve any
party of any legal liability resulting from any fraudulent element in such
representation.

  



6

 

 

8.3Cumulative Remedies: The rights and interest and remedies specifically
provided herein for either party are additional and non-exclusive and shall not
harm any interest, rights or remedies available to any party in absence of such
specific provision; each party may exercise any interest, rights or remedies
specifically provided herein according to its need without any limitation.

 

8.4Non-waiver: failure to exercise, postponement or extension of, or indulgence
or delay in the exercise of, any law or rights or remedies provided herein by
any party shall not affect its future exercise of such rights and remedies or
its ability to exercise any other rights and remedies. Such failure or delay
shall not constitute waiver or modification of any other rights or remedies. Any
exercise or partial exercise of such rights or remedies shall not prevent any
other or further exercise of such rights or remedies nor prevent the exercise of
any other rights and remedies.

 

8.5Severability: If this Agreement is to be enforced, each party must enforce
the provisions herein in accordance with the law of the competent jurisdiction
to the full extent possible. If any provision herein is determined to be invalid
or unenforceable, or partially invalid or unenforceable, such provision (to the
extent of such invalidity or unenforceability) shall be considered to be invalid
and considered not to be part of this Agreement but shall not cause any other
provisions herein to be invalid. Both parties must make reasonable efforts to
replace such invalid or unenforceable provision with other valid and enforceable
provision of such effect that is as similar as possible to such invalid or
unenforceable provision.

 

8.6Modification: No modification of any provision herein (or any document
described herein or made in connection herewith) shall be considered to be part
of this Agreement unless it is in writing and signed by both parties.
“Modification” for these purposes, includes changes, supplements, deletions and
replacements of any kind.

 

8.7Transfer: This Agreement is binding to the parties hereto and their
respective successors and permitted assigns. Without prior written consent from
the other party, neither party may transfer, assign, pledge in any way, or
dispose in any other manner of, all or part of its rights and interest and/or
obligations hereunder.



 

8.8Counterparts: This Agreement may be executed in any number of counterparts,
and all counterparts together constitute one and same agreement.

 

8.9Legal Relationship: The parties hereto contract as independent principals.
Neither party is, nor can it represent to be, an agent of any other party or
partner. Neither party has the right to bind the other party or cause any legal
liability to the other party.

 

8.10Time Off-Essence: Time shall be of the essence in the performance by each
party in the obligations hereunder.

 

8.11Third Party Rights: A person who is not a party to this Agreement shall have
no right under the Contracts (Rights of Third Parties) Ordinance (Cap. 623 of
the Laws of Hong Kong) to enforce any of its terms.

 

9. GOVERNING LAW AND JURISDICTION

 

9.1This Agreement is governed by and construed in accordance with the law of
Hong Kong.

 

9.2Each party hereto irrevocably submits to the non-exclusive jurisdiction of
the courts of Hong Kong.



 



7

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

For and on behalf of

ECoin Global Limited

 

[ex10-2_001.jpg] 



 

Position: Director

 

 

For and on behalf of

EC Power(Global) Technology Limited

 

[ex10-2_002.jpg] 



 

Position: Director

 

 

8



 



